DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19, 24, 26, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Gelder (EP 2910686) in view of Sutherland (U.S. 20040094903)
 In re Claims 19, Van Gelder teaches fitting a lower end of at least one offshore element/windmill tower (5,7) over a top end at an offshore foundation pile (3,10) that extends along a longitudinal axis in a vertical direction, forming a slip joint (4) in the vertical direction.  (Figures 1-4) Van Gelder also teaches that the slip joint is susceptible to wear and fretting damage.  (Column 2, Lines 2-6)
Van Gelder does not teach a surface area of the top end of the offshore foundation pile and/or a surface area of an inner surface of the at least one offshore element is provided with a visco-elastic substance, prior to placing said at least one offshore element.
Sutherland teaches a joint between two horizontal pipes where a visco- elastomeric material (14,16,18) is applied a surface area of a horizontal pipe (10), prior to placing pipe (12).  This material adheres to the lateral surfaces and transmits thrust forces and form a thrust spring acting in a direction longitudinal to axis (15).
It would be obvious to one of ordinary skill in the art at the effective filing date of the claimed inveniton to modify Van Gelder with the placement of the elastomer material taught by Sutherland.  The Sutherland elastomeric material forms a sealing ring that creates a water tight joint.  
In re Claim 24, Van Gelder modified by Sutherland has been previously discussed.  Figure 2 of Sutherland shows the visco-elastic substance is applied such that at least overlapping surfaces of the top end of the offshore foundation pile/pipe (10) and the at least one offshore element/pipe (12) are separated/spaced from each other by the visco-elastic substance (14,16).  When placed between the offshore element and the pile in the van Gelder/Sutherland combination, the weight of the off-shore element will transfer to the pile by the visco-elastic substance positioned between them.  This is so because the forces will travel from member to member.  
In re Claims 26 and 30, Van Gelder modified by Sutherland has been previously discussed.  As was previously stated, Van Gelder teaches fitting a lower end of at least one offshore element windmill tower (5,7) over a top end at an offshore foundation pile (3,10) forming a slip joint (4). In the combination, this slip joint (second slip joint) would have a viscoelastic substance.  Van Gelder also discloses in Paragraph 33 that a platform superstructure can be mounted on the pile.  Therefore, it would be obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to use the disclosed slip joint to also mount a platform as well forming the first slip joint.  The examiner notes that direct is a broad term that does not require immediate abutting contact.  A picture hung on a wall may be thought of as directly attached to the wall where it is actually hung from a nail.  The examiner also notes that the instant application shows a platform that is mounted with what could be considered intervening parts/supports (20).  Therefore, the Van Gelder platform is as directly mounted as the applicants disclosed invention.  Furthermore, substructure could also be considered a part of the platform.  The platform could either the mounted to the pile before or after the tower is mounted to the pile.  Mounting the platform to the pile (second slip joint) prior to installing the tower above it (forming the first slip joint) would obvious.  This would simplify construction allow installation of the tower platform without having to work around the obstructing tower.  It also is obvious to build and position the lower structural elements of the offshore structure before the addition of the higher tower elements. You are working your way up the offshore structure as you build.  (Gelder Figures 2a,2b)

Response to Arguments

Applicant's arguments filed 08/22/2022 have been fully considered but they are not persuasive. The applicant argues that vulcanized rubber is not a visco elastic material.  The examiner maintains vulcanized rubber is a viscoelastic material.  This is so because as stated by applicant, a visco elastic material demonstrates both viscous and elastic characteristics when undergoing deformation.  It is well known that when rubber is placed under a load, it deforms like a viscous material, but it also flexes, stays intact under load, but returns to its original shape when the load is removed like an elastic material.  Thus, since it exhibits both properties, it is considered to be visco elastic.  
The applicant argues that the placement of the rubber taught by Sutherland in the van Gelder slip joint would not result in the weight of the offshore element being transferred to the pile by the viscoelastic substance.  The applicant refer to an annotated Figure 5 from Van Gelder showing where they believe the Sutherland material would be place.  However, the examiner that Figures 1-4 of Van Gelder show continuous overlap between the inner and outer surfaces of the slip joint between the offshore element (8) and the pile (9).  Therefore, the viscoelastic material placed there will transfer weight of the offshore element being transferred to the pile.  
This examiner maintains that direct is a broad term that does not require immediate abutting contact.  A picture hung on a wall may be thought of as directly attached to the wall where it is actually hung from a nail.  The examiner also notes that the instant application shows a platform that is mounted with what could be considered intervening parts/supports (20).  Therefore, the Van Gelder platform is as directly mounted as the applicants disclosed invention.  Furthermore, substructure could also be considered a part of the platform.  


Allowable Subject Matter
Claims 31-32 and 34 are allowed.
Claim 20, 21, 22, 25,27,28, and 31-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.  
The prior art of record fails to teach or adequately suggest a methodology with the combination of characteristics specified in the independent claim.  Of particular note are the requirement that the visco elastic material be fitting to both the inner surface of an offshore element and the outer surface of a foundation pile.   The visco-elastic substances in said surface areas are compressed and partly deformed, forming two spaced apart seals with the visco- elastic substance on the surface area of the top end of the offshore foundation pile is pushed partly outside a lower end of the tower and the visco-elastic substance in the surface area of the inner surface of the offshore element is partly pushed upward out onto an upper end of the offshore foundation pile.   There is no cogent reasoning that is unequivocally independent of hindsight that would have led one of ordinary skill in the art at the time the invention was filed to modify the prior art to obtain the applicant's invention.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM G BARLOW whose telephone number is (571)270-1158. The examiner can normally be reached Monday - Friday, 9:00 am-4:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571) 272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM G BARLOW/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633